DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-27, 31-35, and 37, in the reply filed on July 14, 2021 is acknowledged.
Claims 28-30, 36, 38, and 39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) filed on February 26, 2020 has been received and the references listed thereon have been considered. It is noted that reference numbers 43-45 on the subject IDS have been lined-through as being duplicates of reference numbers 40-42 on the subject IDS.

Drawings
The drawings are objected to because of the following:
In Figure 2, two different views are shown under the same figure heading which is improper, and it is suggested to simply provide "(a)" and "(b)" to the right of each figure/view and then amend the “Brief Description of the Drawings” section accordingly.
In Figure 3, two different views are shown under the same figure heading which is improper, and it is suggested to simply provide "(a)" and "(b)" below of each figure/view and then amend the “Brief Description of the Drawings” section accordingly.
Also in Figure 3, numeral 40 should be added to Figure 3(b) for clarity and alphanumeral 42a or the like should be added to Figure 4(b) to indicate the teeth of the antenna 42 for clarity, and then the “Detailed Description” section should be amended to add numeral 42a.
In Figure 4, a numeral should be added to indicate the opening in bottom panel 64 for clarity and then the “Detailed Description” section should be amended accordingly.
In Figure 5, "TYP" is not clear as to what it is being indicated thereby.
In Figure 7, numeral 86 is not described in the specification and it seems that it should be removed or added to the corresponding description in the “Detailed Description” section of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the proximity sensor … facing … slightly rearward” as set forth in claims 22 and 33 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application as described above.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too long, and because the use of “means” in lines 6, 7, and 11 is improper. Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In paragraph 001, the status of the subject application should be updated.
In paragraph 007, lines 17-18, the recitation “to notify … that the sheet material has been removed” is unclear as to how the pawl member can provide such an indication, particularly since it does not monitor the presence of the chute and does not require the cutting of the sheet material to be activated, and it seems that “has been” should be changed to --may have been--.
In paragraph 029, lines 5-6, the recitation “[B]oth the pawl member 132 … can determine the removal of paper” is unclear as to how the pawl member can provide such an indication, particularly since it does not monitor the presence of the chute and does not require the cutting of the sheet material to be activated.
In paragraph 035, lines 2-3, the recitation “such that movement of the pawl member 14 to the second position 18 causes the signal means to send a signal to notify the control circuit 104 that the sheet material 10 has been removed” is unclear as to how the pawl member can provide such an indication, particularly since it does not monitor the presence of the chute and does not require the cutting of the sheet material to be activated.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, line 9, the recitation “the at least one driven roller” lacks antecedent basis, and it seems that “driven” should be changed to --drive--.
In claim 26, line 2, the recitation “at least one infrared emitter” is vague and indefinite as to whether it refers to and/or includes the emitter set forth in claim 21, line 13, or to another or other such emitters.
In claim 27, line 2, the recitation “system” is vague and indefinite as to what disclosed structure it refers (i.e., as to what this system comprises).
In claim 35, line 2, the recitation “system” is vague and indefinite as to what disclosed structure it refers (i.e., as to what this system comprises).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“controller” in claim 21 (line 16) and claim 31 (line 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23-27, 31, 32, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Reinsel et al., U. S. Pub. No. 2007/0194166 (hereafter “Reinsel ‘166”) in view of Official notice as evidenced by Goeking et al., pn 8,616,489; Forman, pn 6,412,679; Yakota, pn 4,690,344; and/or Mok et al., pn 7,554,084.
Regarding claim 1 and the claims dependent therefrom, Reinsel ‘166 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a dispenser housing (e.g., 12, 14) containing a supply of sheet material (e.g., 28) and a discharge chute (e.g., 22) for discharging the sheet material from the dispenser housing;

a drive motor (e.g., 29; see paragraph 0050) operatively connected to the at least one drive roller and configured to rotate the at least one driven roller to direct the sheet material along the conveying path though the discharge chute;
a proximity sensor (e.g., 18, 20) connected to the dispenser housing and configured to facilitate detection of objects placed within a detection zone external to the dispenser housing;
a paper detection sensor (e.g., 58; see paragraph 0053) including an emitter and a detector positioned within the discharge chute on opposing sides of a portion of the conveying path for detection of the presence or absence of the sheet material in the discharge chute; and
a controller (e.g., including 56; see paragraph 0052) in communication with and that receives signals from the proximity sensor and the paper detection sensor and controls dispensing of the sheet material from the dispenser housing in response thereto, wherein the dispenser initiates a dispensing cycle to dispense a measured amount of sheet material in response to one or more signals from the proximity sensor indicating the presence of an object within the detection zone, and monitors the presence or absence of a portion of the measured amount of sheet material remaining within the discharge chute based on one or more signals from the paper detection sensor, and wherein the dispenser initiates another dispensing cycle to dispense a next and upon verification that the measured amount of sheet material has been removed from the discharge chute;
[claim 26] wherein the proximity sensor (e.g., 18, 20) includes at least one infrared emitter (e.g., 18; see paragraph 0038);
[claim 27] wherein the proximity sensor (e.g., 18, 20) includes a photoelectric, infrared sensing system (e.g., see paragraph 0038).
Regarding claim 31 and the claims dependent therefrom, Reinsel ‘166 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a dispenser housing (e.g., 12, 14) containing a supply of sheet material (e.g., 28) and a discharge chute (e.g., 22) for discharging the sheet material from the dispenser housing;
a dispensing mechanism (e.g., 25, 26) configured to direct the sheet material along a conveying path passing through the discharge chute of the dispenser housing;
at least one proximity sensor (e.g., 18, 20) configured to detect one or more objects placed in a detection zone external to the dispenser housing;
a paper detection sensor (e.g., 58; see paragraph 0053) including an emitter positioned on one side of the conveying path, and a detector positioned on and opposite side of the conveying path in an opposing, facing alignment to receive a signal from the emitter indicative an absence of sheet material within the discharge chute; and

wherein, in a first mode (e.g., On-Demand Mode; see paragraph 0059), the dispensing mechanism is operable to initiate a dispense cycle based on a verification received from the paper detection sensor indicating removal of a previously dispensed length of sheet material from the discharge chute, and is activated in response to a signal received from the at least one proximity sensor indicating the presence of one or more objects in the detection zone (e.g., see paragraph 0038), and
wherein, in a second mode (e.g., Hang Mode; see paragraph 0058), the controller activates the dispensing mechanism to initiate a dispense cycle based on a signal received from the paper detection sensor indicating the absence of sheet material in the discharge chute (e.g., in the same manner as suggested by the present application/invention using a signal from the pawl member 14);
[claim 32] wherein the at least one proximity sensor is deactivated in the second mode (e.g., using switches 35, see paragraph 0052; see also paragraph 0064);
[claim 35] wherein the emitter includes an infrared emitter, the detector includes an infrared receiver, and the at least one proximity sensor includes a photoelectric, infrared sensing system (e.g., see paragraph 0038);
[claim 37] wherein the dispensing mechanism includes at least one driven roller (e.g., 26) that is driven by a drive motor (e.g., 29) operatively connected to the at least one driven roller.
Thus, Reinsel ‘166 lacks the specific configuration of the paper detection sensor as follows:
[from claim 21] a paper detection sensor including an emitter and a detector positioned within the discharge chute on opposing sides of a portion of the conveying path for detection of the presence or absence of the sheet material in the discharge chute; and
a controller … that receives signals from … the paper detection sensor …, and monitors the presence or absence of a portion of the measured amount of sheet material remaining within the discharge chute based on one or more signals from the paper detection sensor, and wherein the dispenser initiates another dispensing cycle to dispense a next measured amount of sheet material … upon verification that the measured amount of sheet material has been removed from the discharge chute;
[claim 23] wherein the detector is mounted to the dispenser housing, and the emitter is mounted to the discharge chute;
[claim 24 (from 23)] wherein the detector is mounted within the dispenser housing, and the emitter is mounted substantially adjacent to an end portion of the discharge chute and positioned to emit a signal through an opening in a bottom panel of the dispenser housing toward the detector;
[claim 25] wherein the emitter includes an infrared emitter, and the detector includes an infrared receiver;
[from claim 31] a paper detection sensor including an emitter positioned on one side of the conveying path, and a detector positioned on and opposite side of the conveying path in an opposing, facing alignment to receive a signal from the emitter indicative an absence of sheet material within the discharge chute;
a controller … is activated … based upon signals received from … the paper detection sensor, 
wherein, in a first mode, the dispensing mechanism is operable to initiate a dispense cycle based on a verification received from the paper detection sensor indicating removal of a previously dispensed length of sheet material from the discharge chute;
[from claim 35] wherein the emitter includes an infrared emitter, the detector includes an infrared receiver.
However, the Examiner takes Official notice that providing such a paper detecting sensor is old and well known in the art and provides various well known benefits including facilitating operation of the dispenser in a “hanging mode.” Many examples are known in the art. As one example as evidence in support of the taking of Official notice, Goeking ‘489 discloses a paper detection sensor (e.g., 166, 168; Forman ‘679 teaches providing such a paper detection sensor (e.g., 38 and/or 38’) in the chute and which performs such a function (e.g., see the paragraph bridging columns 3-4). Additionally, Yakota teaches providing paper detection sensor (e.g., 16, 16; see Fig. 4) at the chute for detecting paper within the chute and performs such a function. Additionally, Mok ‘084 teaches providing such sensors in the form of infrared emitters/receivers (e.g., 9-13) at the chute and teaches that such sensors are well known in the art (e.g., see col. 5, lines 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Reinsel ‘166 with the paper detection sensor having the recited configuration and disposed in the chute because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 16, 2021